Dykman, J.
— The defendant interposed a demurrer to the complaint in this action, and afterwards served an answer. Thereupon the plaintiff moved the court to strike out the answer as irregular, or to compel its correction in many ways specifically pointed out. The motion was denied, and this appeal is from that order.
Both the demurrer and the answer were retained by the plaintiff’s attorney, and the latter pleading supersedes the first. The cause will be tried on the questions raised by the answer, and the demurrer will be considered as waived (Musgrave agt. Webster, 53 How., 365).*
The other,grounds of the motion require no detailed statement. They relate to frivolous objections and are untenable.
The order should be affirmed, with costs and disbursements.

 See, also, The People agt. Whitwell, 62 How., 383.